We are cognizant of the fact that the petitioner has just recently attained the age of 29 years and would, accordingly, no longer be eligible for consideration for employment as a Nassau County police officer pursuant to the maximum age requirements established by the county (see, Civil Service Law § 54; Nassau County civil service examination announcement issued Aug. 3, 1983). We are, however, unpersuaded by the appellants’ assertion that the petitioner’s eligibility terminated, since, had the petitioner not been arbitrarily disqualified from consideration by the appellants, thereby necessitating the institution of this proceeding, this situation would not have arisen. In short, the enforcement of the age requirement would be entirely unreasonable under the circumstances (cf., *526Matter of Faraguna v Nassau County Civ. Serv. Commn., 140 AD2d 341). Thompson, J. P., Brown, Weinstein and Balletta, JJ., concur.